 Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 1 of 21




Plaintiff Exhibit Y
     Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 2 of 21




                                     Doe v Brunswick
                       Plaintiffs’ Text Production Redaction Key

Adults whose names would compromise minor’s anonymity
John Doe:
Mary Doe:
Brother Doe:

Minors
Jane Doe:
Peter Roe:
GA Student 1:
BW Student 1:
BW Student 2:
BW Student 3:
BW Student 4:
BW Student 5:
BW Student 6:
BW Student 7:
BW Student 8:
Minor 10:
Minor 11:
Minor 12:
Minor 13:
Minor 14:
Minor 15:
Minor 16:
Minor 17:
Minor 18:
Minor 19:
Minor 20:
Minor 21:
Minor 22:
Minor 23:
Minor 24:
Minor 25:
Minor 26:
Minor 27:
Minor 28:
Minor 29:
Minor 30:
     Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 3 of 21




Minor 31:
Minor 32:
Minor 33:
Minor 34:
Minor 35:
Minor 36:
Minor 37:
Minor 38:
Minor 39:
Minor 40:
Minor 41:
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 4 of 21


         Peter Roe




                        CONFIDENTIAL            P0893
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 5 of 21


         Peter Roe




                        CONFIDENTIAL             P0894
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 6 of 21

         Peter Roe




                        CONFIDENTIAL             P0895
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 7 of 21


         Peter Roe




                        CONFIDENTIAL             P0896
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 8 of 21


          Peter Roe




                       M-15




                        CONFIDENTIAL             P0897
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 9 of 21


         Peter Roe



                       M-15




                        CONFIDENTIAL             P0898
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 10 of 21


           Peter Roe




                         CONFIDENTIAL            P0899
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 11 of 21


           Peter Roe




                         CONFIDENTIAL            P0900
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 12 of 21

           Peter Roe




                         CONFIDENTIAL            P0901
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 13 of 21


               BW-3




                                                         BW-5     BW-8


                                           BW-6          BW-7




                             M-11   M-16          M-17          M-10




        BW-8

                         CONFIDENTIAL                       P0902
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 14 of 21

            BW-3




         BW-8




                         CONFIDENTIAL            P0903
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 15 of 21

           M-10




                  Peter




                          CONFIDENTIAL           P0908
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 16 of 21

          M-10




                            Peter
                                             BW-3




                                                      BW-5


                                    BW-3
                         CONFIDENTIAL               P0909
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 17 of 21

          M-10




                             Peter
                                                BW-3




                                                         BW-5


                                      BW-3
                                             BW-5
                                             BW-3
                             BW-3's                      BW-3


                                               Peter




                         CONFIDENTIAL                  P0910
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 18 of 21

          BW-3

                                          BW-3
                            BW-3's                      BW-3


                                              Peter




                                       BW-3




                 Peter


                         CONFIDENTIAL                 P0911
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 19 of 21

          M-10




                   Peter




            Jane




                           CONFIDENTIAL          P0912
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 20 of 21

          M-10




                         CONFIDENTIAL            P0913
Case 3:18-cv-01322-KAD Document 314-24 Filed 10/05/20 Page 21 of 21


          GA-1         BW-3


             GA-1




             BW-3




             GA-1




                         CONFIDENTIAL            P1141
